       Case: 1:20-cv-00032-SA-RP Doc #: 18 Filed: 04/29/20 1 of 1 PageID #: 101



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

REGINA HOLLAND                                                                    PLAINTIFF

V.                                                  CIVIL ACTION NO. 1:20-cv-00032-SA-RP

SAFECO INSURANCE COMPANY OF ILLINOIS
and JOHN DOES 1-5                                                             DEFENDANTS

                  AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

       The parties have agreed to and announced to the Court a settlement of this case, and the

Court, being advised that all parties have an informed understanding of their rights and a full

appreciation of the consequences of the settlement, is desirous that this matter be fully and

finally closed on its docket.

       IT IS, THEREFORE, ORDERED AND ADJUDGED, that this case is hereby

DISMISSED WITH PREJUDICE as to all parties, with the parties to bear their own costs.

       SO ORDERED AND ADJUDGED this, the 29th day of April, 2020.


                                                   /s/ Sharion Aycock
                                                         UNITED STATES DISTRICT JUDGE


AGREED TO BY:


 /s/ Daryl L. Porter, Jr.                           /s/ Gregg A. Caraway
PEPPER & ODOM, P.C.                                 WELLS MARBLE & HURST, PLLC
460 Briarwood Drive, Suite 420                      P.O. Box 131
Jackson, MS 39206                                   Jackson, MS 39205-0131
Telephone: 601-202-1111                             Telephone: 601-605-6900
Facsimile: 888-456-2160                             Facsimile: 601-605-6901
daryl@pepperodom.com                                gcaraway@wellsmar.com
ATTORNEY FOR PLAINTIFF                              ATTORNEY FOR DEFENDANT




                                          Page 1 of 1
